DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initially, it is noted that at the end of line 4 in claim 5, “give” should be changed to -given- for improved grammar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Zhao et al (Pub. No. US 2017/0279105 A1).
Regarding claim 5, Zhao discloses a connecting structure in which a contact (fig. 8, 142) having conductivity is electrically connected to a flexible conductor (fig. 9, 118; paragraph 0034) extending in a given direction (X, Y), wherein the flexible conductor (118) includes a first connection portion (220)  that is formed by folding an end portion (fig. 8, 220) of the flexible conductor in halves along a folding line extending in a given direction such that halves of a rear surface of the flexible conductor (190, 192) are superposed to face each other, wherein the contact includes a contact-side connection portion (fig. 8, 156), and wherein the first connection portion (220; paragraph 0044)  is 
`	 Regarding claim 6, Zhao discloses a contact (142) having conductivity that is to be electrically connected to a flexible conductor  (118) extending in a given direction (X and  Y), the contact comprising: a contact-side connection portion (156)  to be connected to a first connection portion (220) that is formed at an end portion of the flexible conductor (118) by folding the end portion of the flexible conductor in halves along a folding line extending in ]a given direction such that halves (190, 192) of a rear surface of the flexible conductor are superposed to face each other, wherein the contact-side connection portion (156) presses the first connection portion from opposite sides in a thickness direction of the first connection portion to be electrically connected to the flexible conductor (118).
Regarding claim 7, Zhao discloses the contact (142) is formed of a metal sheet, wherein the contact-side connection portion (56) includes a pair of nipping pieces separately extending in opposite directions, and wherein the pair of nipping pieces are bent to sandwich the first connection portion from opposite sides in a thickness direction of the first connection portion to thereby electrically connect the contact (142) to the first connection portion.
Regarding claim 8, Zhao discloses the contact is formed of a metal sheet, wherein the contact-side connection portion (214, 216) includes a slit (see below), and 
	
[AltContent: textbox (Contact
Side)][AltContent: textbox (Contact
Side)][AltContent: textbox (Slit)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2970
    2534
    media_image1.png
    Greyscale


Regarding claim 10, Zhao discloses the plurality of conductive contacts (142) are arranged in a direction orthogonal to the fitting axis (see fig. 8), and wherein the plurality 
Regarding claim 11, Zhao discloses the second connection portions of the plurality of flexible conductors (118) are aligned in a circumferential direction about the fitting axis within the plane perpendicular to the fitting axis (see fig. 8).
Regarding claim 12, Zhao discloses the first connection portion of the each flexible conductor (118) has a width W1 that is narrower than a width W2 of a corresponding second connection portion when viewed from a direction along the fitting axis (see fig. 7).
Regarding claim 13, Zhao discloses an arrangement pitch of the plurality of contacts (142) is wider than the width W1 of the first connection portion of the each flexible conductor and narrower than the width W2 of the second connection portion of the each flexible conductor (118) when viewed from the direction along the fitting axis (see fig. 7).
Regarding claim 15, Zhao discloses a cover member (112) covering the first connection portion of the each flexible conductor (118) that is connected to the contact-side connection portion of the each contact while allowing the second connection portion  (116) of the each flexible conductor to exposed (see fig. 1). 
Regarding claim 1, Zhao discloses a contact (142) having conductivity to a flexible conductor (118) extending in a given direction (X, Y), a first connection portion (220) at an end portion of the flexible conductor (118) by folding the end portion of the flexible conductor (118) in halves along a folding line extending in a given direction such that halves of a rear surface of the flexible conductor (190, 192) are superposed to face each other: and pressing the first connection portion (see paragraph 044)  with a 
           Regarding claim 2, Zhao discloses the halves of the end portion of the flexible conductor folded (190, 192) along the folding line are bonded together to form the first connection portion (220).
	Regarding claim 3, Zhao discloses a pair of nipping pieces provided to the contact-side connection portion (214, 214) are bent to sandwich the first connection portion from the opposite sides (214, 216) to thereby electrically connect the contact to the flexible conductor (118).
Regarding claim 4, Zhao discloses the first connection portion (220) is inserted into a slit provided to the contact-side connection portion (214, 216) to thereby electrically connect the contact to the flexible conductor (118).

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Pub. No. US 2017/0279105 A1) in view of Tamai (Pub. No. US 20010035297A1).
Zhao discloses the aforementioned limitations, but fails to explicitly show the plurality of flexible conductors (118) are made of conductive fibers. Tamai discloses the plurality of flexible conductors are made of conductive fibers (see paragraphs 0023-0024) and figs 6-7. It would have been obvious to one having ordinary skill in the art to have the plurality of flexible conductors made of conductive fibers, such as disclosed in Tamai, in order to reduce the manufacturing steps and parts over the conventional single core or Twisted wires (see figs. 6 and 7) in Zhao’s device. 
                                                         Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                              06/26/2021